Citation Nr: 0207949	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-17 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for a 
respiratory disorder, to include bronchitis, asthma, upper 
respiratory infection, and bronchial pneumonia, claimed as 
due to nicotine dependence, will be the subject of a later 
decision).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, and from December 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In an August 1998 rating decision, the RO denied 
service connection for a respiratory disorder, claimed as due 
to nicotine dependence.  By a separate rating decision, dated 
in August 1999, the RO denied service connection for PTSD.  
The veteran has perfected a timely appeal with respect to 
both issues.

As a procedural matter, service connection for PTSD was 
previously denied by the RO in an unappealed rating decision 
dated in April 1996.  However, in its August 1999 rating 
decision, the RO improperly addressed the veteran's claim for 
PTSD as an original claim rather than as an attempt to 
reopen, which requires the submission of new and material 
evidence.  In correcting this procedural defect, the 
undersigned Board Member, at a Travel Board hearing held in 
June 2002, informed the veteran and his representative that 
the PTSD issue would be rephrased and considered as listed on 
the cover page of this decision.  In doing so, she explained 
to the veteran and his representative that the Board is 
required to observe the procedure required by law for 
purposes of determining whether a final RO decision may be 
reopened.  See Fulkerson v. West, 12 Vet. App. 268, 269-70 
(1999).  Therefore, it was (and is) appropriate for the Board 
to rephrase and consider the veteran's PTSD claim as an 
attempt to reopen finally decided claim, which requires the 
submission of new and material evidence as prescribed by 
38 U.S.C.A. § 5108.  See, e.g., Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The Board will undertake additional development of the issue 
of entitlement to service connection for a respiratory 
disorder, to include bronchitis, asthma, upper respiratory 
infection, and bronchial pneumonia, claimed as due to 
nicotine dependence, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of this issue.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1996 denied the 
veteran's claim for entitlement to service connection for 
PTSD.  This was a final disallowance of this claim.

2.  Evidence received since the April 1996 rating decision is 
so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.

3.  Credible supporting evidence of record establishes that 
the veteran engaged in combat with the enemy while he was 
serving in Vietnam.

4.  As the result of his combat experiences in Vietnam, the 
veteran incurred PTSD.


CONCLUSIONS OF LAW

1.  The RO's April 1996 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 3.102, 3.303, 3.304(f) (1996), as amended by 
38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran in this case has 
received notification regarding the type of evidence needed 
to reopen his claim of service connection for PTSD, as well 
as support the merits of that claim.  At the Travel Board 
hearing held in June 2002, the veteran and his representative 
were apprised of the governing law; and by the appealed 
rating decision, the statement of the case, and 
correspondence with the veteran and his representative, the 
veteran was provided notice of the evidentiary shortcomings 
of his claim.  Moreover, during the Travel Board hearing, the 
veteran and his representative provided testimony that 
addressed the merits as well as the additional evidence 
needed to reopen his claim-in that, they requested and were 
afforded opportunity to submit such evidence in support of 
his claim.  Thus, the veteran has been advised of the 
evidence necessary to substantiate his claim and the evidence 
relevant to the claim has been properly developed.

The Board further observes that the RO has not considered the 
provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156, which 
address finally decided claims and requires the submission of 
new and material evidence before a previously denied may be 
reopened.  Inasmuch as the Board's consideration of this law 
results in a favorable determination in this case, no 
prejudice attaches to the veteran in the Board's addressing 
this matter in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); cf. 67 Fed. Reg. 3,099, 3,105 
(Feb. 22, 2002).  As such, there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran's request 
to reopen a previously denied claim for service connection 
for PTSD, as well as consideration of that claim on the 
merits, is ready for appellate review.


II.  New and Material Evidence

The veteran is seeking reopen his claim of entitlement to 
service connection for PTSD.  The referenced claim was 
previously denied by the RO in an April 1996 rating decision.  
In December 1998 the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)); cf. Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  As a result, the amended regulatory provisions 
governing new and material evidence are not applicable to the 
veteran's December 1998 claim to reopen, which is discussed 
below.  

In an April 1996 decision, the RO denied the veteran's claim 
seeking entitlement to service connection for PTSD.  The RO 
found that although the veteran had a current diagnosis of 
PTSD, he lacked a verifiable stressor to support his claim of 
entitlement to service connection for PTSD.  More 
specifically, the veteran alleged that the stressful events 
which resulted in his PTSD were combat related, however, he 
neither provided recognized military citations or other 
supportive evidence indicating that he had in fact engaged in 
combat with the enemy.  As such, the veteran's lay 
assertions, by themselves, were not enough to establish 
occurrence of a recognizable stressor during service in 
support of a claim for entitlement to service connection for 
PTSD, and the veteran's claim was denied.  Within the same 
month, the RO notified the veteran of the adverse decision 
concerning his PTSD claim, and he was also informed of his 
appellate and procedural right, but he did not file an 
appeal.

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's April 1996 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in April 1996.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since the 
RO's April 1996 rating decision consists of (1) copies of the 
veteran's post-service treatment at the Oklahoma VA medical 
center, (2) reports from the United States Military 
Assistance Command Vietnam Office of Information, (3) written 
statements submitted by the veteran concerning his PTSD, and 
(4) personal testimony provided by the veteran at a June 2002 
hearing.  Based on a close review of this newly added 
evidence, the Board determines that new and material evidence 
has been presented in the form of the reports from the United 
States Military Assistance Command Vietnam Office of 
Information.  While all of the above evidence (in its 
entirety) is new, as it was neither previously of record nor 
previously considered by the RO in April 1996, the 
aforementioned reports are of particular relevance in that 
they provide both probative and supportive evidence as to the 
veteran's assertion that he was engaged in combat with the 
enemy while stationed in Vietnam.  Because the RO denied the 
veteran's claim on the basis that he failed to submit 
supportive evidence of combat service for purposes of 
establishing the occurrence of a recognizable stressor during 
service in support of a claim for entitlement to service 
connection for PTSD, the Board determines that the newly 
submitted reports from the United States Military Assistance 
Command Vietnam Office of Information must now be considered 
in light of all the evidence, both old and new, in order to 
fairly decide the merits of the veteran's pending claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As 
such, the Board will proceed to address the merits of the 
veteran's claim.


III.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.304(f), VA has set 
forth more detailed requirements for the establishment of 
service connection for PTSD.  Moreover, the Board notes, that 
the requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) were changed, effective March 7, 1997.  

In the instant case, the Board notes that the veteran filed 
his initial formal claim seeking entitlement to service 
connection for PTSD in July 1995.  Thus, given the fact that 
this case is currently pending before the Board, and in light 
of the fact that the regulations regarding service connection 
for PTSD changed effective March 7, 1997, it is the Board's 
determination that the veteran's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and new regulations in order to determine which version 
is most favorable to him.  See Karnas, supra. 

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 

The Board observes that the 1997 statutory requirements for 
the satisfaction of "credible supporting evidence" 
necessary to establish that a claimed in-service stressor 
occurred were essentially the same as they are today.  
Compare 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d)(f) (1997), with 38 U.S.C.A. § 1154(b) (West 199 & 
Supp. 2001); 38 C.F.R. § 3.304(d)(f) (2001).  That is to say, 
where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided that veteran's testimony is satisfactory, that is 
credible and consistent with circumstances, conditions, and 
hardships of service.  Id.; see also Collette v. Brown, 82 
F.3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In this instant case, the Board determines that the veteran 
did in fact engage in combat with the enemy while stationed 
in Vietnam.  He has submitted reports from the United States 
Military Assistance Command Vietnam Office of Information for 
the week ending August 20, 1966.  The referenced reports 
contain a summary of enemy activity for the relevant time 
period, including two specific incidents of enemy attack of 
which the veteran claims he was directly involved.  The 
veteran's personnel records indicate he was attached to the 
U.S. Military Assistance Command in Vietnam from July 8, 
1966, through September 1966.  The Board finds that while 
reports from the United States Military Assistance Command 
Vietnam Office of Information for the week ending August 20, 
1966, do not specifically state that the veteran was present 
during any of the listed enemy attacks contained in the 
report, the fact that the veteran was stationed with that 
unit during the relevant time period that such attacks 
occurred would strongly suggest that he was in fact, exposed 
to those attacks.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997) (every detail of a claimed stressor is not required.)  
Accordingly, the veteran's credible description of his in-
service stressors, which in the opinion of the Board, are 
consistent with the circumstances and hardships of service, 
must be accepted as conclusive proof of the existence of 
those stressors.  See 38 U.S.C.A. § 1154(b).  Moreover, based 
on his August 1995 VA examination, the Board finds that the 
medical evidence of record supports a finding that the 
veteran carries a diagnosis of PTSD, which has been 
attributed to his Vietnam service.  In light of the veteran's 
combat related stressors, in addition to his current PTSD 
diagnosis which has been linked his in-service stressors, the 
Board determines that entitlement to service for PTSD is 
warranted under the old criteria of 38 C.F.R. § 3.304(f) 
(1997).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

